Case 2:17-cr-00100-DBH Document 200 Filed 12/02/20 Page 1 of 2        PageID #: 954



                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
                                           )
 V.                                        )    CRIM. NO. 2:17-CR-100-DBH-01
                                           )
 YARLIN GARCIA,                            )
                                           )
                         DEFENDANTS        )


           ORDER ON MOTION FOR COMPASSIONATE RELEASE


      On July 29, 2019, I sentenced Yarlin Garcia to 87 months in federal prison

for drug trafficking. Judgment (ECF No. 161). He is currently incarcerated at

FCI Fort Dix. His appeal to the First Circuit Court of Appeals is pending. United

States v. Garcia, No. 19-1816 (1st Cir. appeal docketed Aug. 21, 2019) (case

submitted on briefs Nov. 12, 2020).

      Garcia has moved for compassionate release under 18 U.S.C. § 3582 (ECF

No. 199). A federal judge can reduce a sentence under 18 U.S.C. § 3582(c)(1)(A)

under certain circumstances. First, the prisoner must make the request to the

Warden of the prison where he is housed, and thirty days must pass. 18 U.S.C.

§ 3582(c)(1)(A). Second, the prisoner must show “extraordinary and compelling

reasons.” Id. § 3582(c)(1)(A)(i). Third, the judge must consider the factors set

forth in 18 U.S.C. § 3553(a) to the extent they are applicable as well as applicable

Sentencing Commission policy statements. Id. § 3582(c)(1)(A).
Case 2:17-cr-00100-DBH Document 200 Filed 12/02/20 Page 2 of 2                  PageID #: 955



       Here, Garcia has not shown me that thirty days have passed after making

a request to the Warden.1 And the “extraordinary and compelling reasons” to

which he refers are the conditions that all prisoners confront in this time of

pandemic, not particular medical conditions of his own that increase his

vulnerability.

       At this time, I DENY Garcia’s motion            WITHOUT PREJUDICE       for failure to

exhaust administrative remedies, i.e., the failure to make the request to the

Warden.

       SO ORDERED.

       DATED THIS 2ND DAY OF DECEMBER, 2020

                                                   /S/D. BROCK HORNBY
                                                   D. BROCK HORNBY
                                                   UNITED STATES DISTRICT JUDGE




1I reject his argument that he need not make such a request because the application form FCI
Fort Dix has issued is “incorrect.” Mot. at 6-7. As for his citation of United States v. Goston,
No. 15-20694, 2020 WL 5993235 (E.D. Mich. Oct. 9, 2020), the judge there declined to rule on
whether the form justified bypassing the mandatory request to the Warden because there, like
here, the defendant had not demonstrated extraordinary and compelling reasons in his own
medical records.
                                                                                              2
